J. B. McPHERSON, District Judge.
The exceptants concede — and, indeed, the authorities would-compel the concession — that if a bankrupt, while insolvent, conveys property to a near relative without consideration, and afterwards fails to disclose the existence of such property in his schedules, he is prima facie guilty of concealing assets from his trustee, although the conveyance may have been made more than four months before the petition was filed. I say prima facie, because such a transaction as is thus supposed may no doubt have been innocent; and, if its innocence be made to appear, the conveyance and the subsequent omission of the property from the schedules will interpose no obstacle to the bankrupt’s discharge. In the case now before the court the only question is whether the explanation offered by the bankrupts of such'a transfer is credible, and this is, of course, a question of fact. The referee (Theodore M. Etting, Esq.) who heard the explanation offered by- the witnesses disbelieved it, and rejected their testimony upon this subject altogether. This left the transaction without support, and justified the inference that the conveyance had been made for the purpose of concealing the property of the bankrupts, in order that they might in some way profit thereby. Following the well-known rule that gives great weight to a referee’s judgment concerning the oral evidence of witnesses who have been examined in his presence, I can only say that it seems to me impossible to declare the findings in the case before me to have been clearly erroneous. Accepting them as true, the conclusion of the referee inevitably follows.
His report is therefore confirmed, and the discharge of the bankrupts, either individually or trading as the partnership of McCann Bros., is refused.